IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                         NO. WR-54,888-06


                   EX PARTE SAMUEL JOHN MAJOR DAVIS, Applicant


              ON APPLICATION FOR A WRIT OF HABEAS CORPUS
        CAUSE NO. C-372-W011257-0910132-E IN THE 372ND DISTRICT COURT
                          FROM TARRANT COUNTY


        Per curiam.


                                              ORDER

        Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court this application for a writ of habeas corpus. Ex parte

Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of sexual

performance by a child and sentenced to thirty years’ imprisonment. His conviction was affirmed

on appeal. Davis v. State, No. 02-04-00138-CR (Tex. App.—Fort Worth Mar. 3, 2005) (not

designated for publication).

        Applicant raises four grounds for relief. After an independent review of the record, we agree

with the trial court’s proposed findings of fact and conclusions of law. Applicant’s claims relating
                                                                                               2

to prison conditions, the Board of Pardons and Paroles and his recent mandatory supervision vote

are denied. Applicant’s remaining ground is dismissed as subsequent. TEX . CODE CRIM . PROC. art.

11.07 § 4. Accordingly, the application is denied in part and dismissed in part.

Filed: August 22, 2018

Do not publish.